Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Filed Pursuant to Rule 424(b)(3) Registration Statement No. 333-158136 SUPPLEMENT NO. 1 Dated August 21, 2009 to the Prospectus dated May 1, 2009 for the TIAA Real Estate Account This prospectus supplement should be read in conjunction with the TIAA Real Estate Accounts prospectus, dated May 1, 2009, which we refer to as the prospectus. This prospectus supplement is qualified in its entirety by reference to the prospectus except to the extent that the information in this prospectus supplement updates and supersedes the information contained in the prospectus. The Investment Committee of the Board of Trustees of Teachers Insurance and Annuity Association of America has approved a modification to the investment guidelines of the TIAA Real Estate Account (the Account) with respect to the Accounts leverage, effective November 1, 2009. The Accounts current investment guidelines, which remain in place until November 1, 2009, provide that the Account may not incur indebtedness such that the ratio of the Accounts outstanding debt to the Accounts total net asset value (a debt to equity ratio) exceeds 30%, measured at the time of incurrence. As of August 18, 2009, the aggregate principal amount of the Accounts outstanding debt (including the Accounts share of debt on its joint venture investments) was approximately $4.0 billion and the Accounts debt to equity ratio was approximately 42.5% . As a result, the Account has not incurred or refinanced, nor has the Account been able to incur or refinance, any indebtedness on its properties since the fourth quarter of 2008 (prior to when the Account reached the 30% limit), due to the recent decline in the value of the Accounts real property investments. Under the new investment guidelines: the Account will maintain outstanding debt in an aggregate principal amount not to exceed the principal amount of debt outstanding as of the date of this prospectus supplement (approximately $4.0 billion); subject to this $4.0 billion limitation, the Account may incur and/or maintain debt on its properties (including refinancing outstanding debt, assuming debt on the Accounts properties, extending the maturity date of out standing debt and/or incurring new debt on its properties) based on the ratio of the outstanding principal amount of the Accounts debt to the Accounts total gross asset value (a loan to value ratio); and management intends to attain a loan to value ratio of 30% or less by December 31, 2011 and thereafter intends to maintain it at or below 30% (measured at the time of incurrence and after giving effect thereto). As of August 18, 2009, the Accounts loan to value ratio was approximately 31.3% . As disclosed in the prospectus and the Accounts periodic reports, the Account values its assets on a fair value basis. In response to these new guidelines, the fourth and fifth sentences of the fourth paragraph on page 11 of the prospectus are replaced in their entirety with the following: The Accounts current investment guidelines, which remain in place until November 1, 2009, provide that the Account may not incur indebtedness such that the ratio of the Accounts outstanding debt to the Accounts total net asset value exceeds 30%, measured at the time of incurrence. Under the Accounts investment guidelines effective as of November 1, 2009, the Account is authorized to incur and/or maintain indebtedness on its properties in an aggregate principal amount not to exceed the aggregate principal amount of debt outstanding as of the date of adoption of such guidelines (approximately $4.0 billion).
